Citation Nr: 1547525	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-14 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disorder, to include scoliosis and degenerative disc disease with radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1994 until July 1995. 

He also served with the Michigan Army National Guard from June 2005 until December 2011.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.

In August 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The Veteran contends that his current back condition is related to an injury sustained during his National Guard service. Specifically, the Veteran alleges that during March 2009 riot control training, the Veteran fell on another soldier's baton.

Private treatment records reflect that prior to the Veteran's March 2009 injury, the Veteran was treated for a chronic back condition as a result of falling from a tree stand while hunting in December 2005. (See March 2006 physical profile and February 2006 private medical record). The claims folder further reflects that the Veteran was diagnosed with scoliosis with pain at palpation of the L5/S1, in February 2006, three years prior to his March 2009 in-service injury. (See February 2006 Physiotherapy Associates rehabilitation evaluation). 

Private treatment records reflect that in May 2009, two months after the March 2009 in-service injury, the Veteran was reported as being asymptomatic with no significant history other than his 2005 fall, in which resulted in back pain. Further, on May 12, 2010, the Veteran was treated for a back injury sustained one week prior, in which a wood pile collapsed causing him to fall on his back. During the Veteran's May 2010 private treatment, he stated he injured his back previously, when he fell out of a tree stand. 

In a November 2010 private treatment report, the Veteran is noted as having chronic back pain beginning with the 2005 fall, which got worse after in 2010. The November 2010 private treatment report further reflects the Veteran with chronic low back pain and mild scoliosis.

In a June 2011 private treatment report the Veteran contends his chronic back condition got worse in 2009 after his in-service injury. However, the Veteran's private treating physician noted that the Veteran's chronic back pain was not due to his May 2009 injury. The June 2011 treatment record further reflects the Veteran with chronic low back pain, secondary to mild degenerative arthritis.

The claims file includes a June 2013 private medical opinion, in which the clinician opined that the Veteran's current chronic back condition is most likely related to the injury that occurred in March 2009 during military service. The Board finds the, June 2013 private examiner's opinion to be of little probative value for the reasons explained below.

The June 2013 private clinician's opinion relies mainly on the Veteran's subjective complaints and history. While the June 2013 clinician notes that a review of the Veteran's history and previous exams were reviewed, the examiner failed to discuss the Veteran's history of chronic back pain prior to his March 2009 injury. Further, the clinician failed to discuss the Veteran's mild scoliosis, which was diagnosed prior to the March 2009 in-service injury. Additionally, the clinician did not mention the Veteran's March 2005 tree stand fall and his subsequent May 2010 back injury. Lastly, the June 2013 private clinician failed to address the conflicting June 2011 treatment note from his office, which explained that the Veteran's chronic back pain was not due to his May 2009 injury. As such, the Board finds the June 2013 private medical opinion of little probative value.

The Veteran was afforded a VA medical examination in September 2012. The examiner opined that the Veteran's current back condition was less likely than not incurred in, or caused by, the claimed in-service injury, event, or illness. The examiner explained that private records prior to the March 2009 incident documented the Veteran's back pain. The examiner further explained, that private records which identify the Veteran with scoliosis and bulging discs, are more likely the cause of the Veteran's low back pain. However, the examiner failed to discuss whether or not the Veteran's back condition, to include scoliosis and degenerative disc disease was aggravated by, the Veteran's military service. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Furthermore, when a VA medical opinion is provided to the Board; that opinion must support its conclusion with an analysis that the Board can consider and weigh. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The September VA medical examination does not contain an opinion or an analysis for which the Board can consider in regard to entitlement to service connection for a back disorder. As such, the Board finds the examination to be inadequate and must remand for an opinion discussing the clinician's determination. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the claims folder reflects that the Veteran has filed claims with the Social Security Administration (SSA). (See June 2015 correspondence). The VA's duty to assist requires that it make as many requests as necessary to obtain relevant records from a Federal agency. 38 C.F.R. § 3.159(c)(2) (2015). Since the claims folder reflects that relevant records pertaining to this claim may be in the custody of another Federal agency, the Board finds that SSA records may be useful to it in adjudicating the Veteran's claim and VA should attempt to obtain them. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.

2. After associating all newly acquired records with the claims file, obtain a supplemental clinical opinion. The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a back disability related to, or aggravated by, his military service. Any opinion should include a complete rationale. The clinician should consider the entire claims file to include: a.) the STRs, b.) the Veteran's statements of back chronic back pain, and c.) the private medical record. If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, issue a supplemental statement of the case for all issues on appeal and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




